Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 October 22, 2013 Silver Shares Covered Call ETN The Silver Shares Covered Call Exchange Traded Notes (the ETNs) are senior, unsecured debt securities issued by Credit Suisse AG (Credit Suisse), acting through its Nassau Branch that are linked to the return of the Credit Suisse NASDAQ Silver FLOWS TM (Formula-Linked OverWrite Strategy) 106 Index (the Index). The Index seeks to implement a covered call investment strategy by maintaining a notional long position in shares of the iShares ® Silver Trust ETF (SLV UP ) (the SLV shares) while notionally selling monthly out-of-the-money call options on that position. The ETNs are listed on The Nasdaq Stock Market (Nasdaq) under the ticker symbol SLVO
